Citation Nr: 1028403	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  02-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 2002, for 
service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for squamous cell carcinoma 
of the lung, to include as due to exposure to ionizing radiation, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from August 1955 to August 1958.  The Veteran died on 
October [redacted], 2000; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and April 2002 rating decisions by the 
Denver, Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The April 2001 decision, in 
pertinent part, denied service connection for the cause of the 
Veteran's death and entitlement to accrued benefits.  The April 
2002 decision granted service connection for the cause of the 
Veteran's death, effective March 22, 2002.

The issues on appeal have been recharacterized as above to better 
comport with the record and the appellant's contentions; a 
detailed discussion of the reasons is included in the body of the 
remand below.

In a January 2003 decision the Board denied entitlement to 
payment of accrued benefits; the appellant appealed this decision 
to the Court of Appeals for Veterans Claims (CAVC) which, in 
January 2005, vacated the Board's denial and remanded the claim 
for further development and readjudication.  The appellant 
pursued an appeal to the Court of Appeals for the Federal Circuit 
which, in February 2008, summarily affirmed the CAVC decision.
When the case was returned to the Board in October 2008, the 
Board remanded the issue of entitlement to payment of accrued 
benefits to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for compliance with VA's duties to notify and 
assist the appellant in substantiating her claim.

The appellant has twice presented testimony at hearings before 
the Board at its offices in Washington, DC.  Transcripts of the 
September 2002 and June 2010 hearings are associated with the 
claims file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.

In the October 2008 decision, the Board referred a claim for 
revision of the May 2000 rating decision denying service 
connection for squamous cell cancer of the lung based on clear 
and unmistakable error (CUE).  However, in light of the 
determinations below regarding the recharacterization of the 
claims, that referral was inappropriate.  The Veteran filed a 
claim of service connection for squamous cell carcinoma of the 
lung in February 1999; his claim was denied in May 2000, and he 
perfected an appeal of that denial prior to his October 2000 
death.  At the time of his death, the Board had not issued a 
decision, and hence there was no final decision on his claim.  
While his appeal ended with his death, the underlying claim was 
not extinguished and it remained pending.  38 C.F.R. § 3.160.  
Applicable law and regulation allows his surviving spouse to 
"step into his shoes" and pursue the pending claim on an 
accrued benefits basis.  A claim of CUE requires a final 
decision; as the May 2000 decision is not yet final, no CUE claim 
may be made regarding it.





REMAND

As was noted above, the issues on appeal have been 
recharacterized.  Previously, the sole issue considered was 
labeled as "entitlement to payment of accrued benefits."  
However, a review of the appellant's argument to the RO, the 
Board, and CAVC reveals that she has always in fact sought two 
separate benefits.

First, the appellant maintains that she is entitled to accrued 
benefits based on service connection for squamous cell carcinoma 
of the lung.  Accrued benefits are monetary benefits, other than 
insurance or indemnity payments, to which an individual was 
entitled at death under existing ratings or decisions, or based 
on evidence in the file at date of death.  38 U.S.C.A. § 5121.  
They are monetary benefits which would have been paid to the 
Veteran during his lifetime had his claim been fully processed.  
They cover only periods of time when the Veteran was living.  

Second, the appellant is seeking entitlement to an effective date 
prior to March 22, 2002, for the grant of service connection for 
the cause of the Veteran's death, and payment of Dependency and 
Indemnity Compensation (DIC) benefits.  She argues that she was 
entitled to DIC benefits prior to March 2002 on a direct service 
connection basis, irrespective of any presumption.  These 
benefits would have been payable to her only after the Veteran's 
death, and hence cannot be part of any accrued benefits, which 
are due and owing as of the date of the death.  Entitlement to 
post-death DIC is independent of any accrued benefits claim.  

There are, therefore, two separate and distinct benefits being 
sought, and the issues are recharacterized to reflect this.  

With respect to both issues, remand is required for compliance 
with the CAVC's January 2005 order.  The Court found that VA had 
failed to provide adequate notice to the appellant of how to 
establish direct service connection for squamous cell cancer of 
the lungs, to include as due to ionizing radiation exposure.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  While the law no longer 
presumes that the claimant was prejudiced by the notice 
deficiency, remand for additional development is advisable here, 
where the issues have required such drastic clarification and 
involve different legal standards to show entitlement.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)

With respect to the claim for an earlier effective date for the 
grant of service connection for the cause of the Veteran's death, 
remand is also required to protect the appellant's due process 
rights. 

The Veteran died in October 2000, and the appellant immediately 
filed a claim for DIC benefits, arguing the lung cancer which 
caused the death was related to in-service radiation exposure.  
She continually pursued the claim of service connection for the 
cause of the Veteran's death until it was granted in April 2002.  
However, that grant of benefits was effective from March 22, 
2002, the effective date of the change in law which allowed 
application of presumptive service connection for lung cancer.

She has argued since that time that she was entitled to DIC 
benefits prior to March 2002 on a direct service connection 
basis, irrespective of any presumption.  The appellant filed a 
notice of disagreement (NOD) with the assigned effective date of 
her DIC benefits in April 2002, on a VA Form 9, Appeal to Board 
of Veterans' Appeals.  The RO has not, however, issued a 
statement of the case (SOC) with respect to that issue; only 
accrued benefits have been considered.  

When an NOD has been filed with regard to an issue, and an SOC 
has not been issued, the appropriate Board action is to remand 
the issue to the agency of original jurisdiction for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the 
claim for an earlier effective date of service connection for the 
cause of the Veteran's death must be remanded for issuance of an 
SOC and to give the appellant the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, additional development is required for full compliance 
with VA's duty to assist the claimant in substantiating her 
claim.  The appellant has argued, as did the Veteran before his 
death, that the February 2000 dose estimate by the Defense Threat 
Reduction Agency (DTRA) relied upon by VA to opine that lung 
cancer was less likely than not related to radiation exposure, 
underestimated his actual exposure.  

In fact, in May 2003 the National Research Council (NRC) issued a 
report critical of DTRA's practices in rendering dose estimates, 
and finding that DTRA was underestimating upper bound radiation 
doses for Veterans involved with atmospheric testing.  VA has not 
obtained a new dose estimate in this Veteran's case even though 
he does fall into the class of those potentially affected.

On remand, VA should obtain a new dose estimate for the Veteran, 
as well as an updated opinion regarding a possible relationship 
between his radiation exposure and his lung cancer.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Notice must include the elements of a claim 
for direct service connection, a claim for 
DIC benefits, a claim for accrued benefits, 
and a claim for an earlier effective date of 
service connection.

2.  Obtain an updated radiation exposure dose 
estimate from DTRA for the Veteran.

3.  Upon receipt of such new estimate, take 
appropriate steps to obtain an advisory 
opinion regarding any relationship between 
exposure and squamous cell cancer of the lung 
through the Director of the Compensation and 
Pension Service.  

4.  Provide a Statement of the Case which 
addresses the issue of an earlier effective 
date for service connection of the cause of 
the Veteran's death, on the basis of direct 
service connection prior to March 22, 2002.  
If, and only if, the benefits claimed are 
denied, and an appeal is perfected by a 
timely filed substantive appeal, this issue 
should be certified to the Board.

5.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the appellant and her representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________			______________________
V.L. JORDAN 			APRIL MADDOX
Veterans Law Judge 			Acting Veterans Law 
Judge 
Board of Veterans' Appeals 			Board of Veterans' 
Appeals



_________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



